907 N.E.2d 965 (2009)
In the Matter of Tia R. BREWER, Respondent.
No. 27S00-0806-DI-376.
Supreme Court of Indiana.
March 13, 2009.
PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent was appointed to represent an indigent prisoner in an adoption action that would terminate his parental rights. The trial court entered an order approving the adoption on August 7, 2006. The client requested Respondent to take an appeal. By the time Respondent informed the client that her appointment ended when the trial court made its decision and she would not file an appeal, the deadline for taking an appeal has passed.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 1.16(d), which prohibits failure to protect a client's interests upon termination of representation.
*966 Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.